Citation Nr: 9932483	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  99-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from February 1978 to February 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the RO that 
denied service connection for hypertension.  In September 
1999 the veteran appeared and gave testimony at a hearing at 
the RO before the undersigned Board member.  The case is 
before the Board for appellate consideration at this time.  


FINDING OF FACT

The veteran has essential hypertension that was originally 
manifested during service.  


CONCLUSION OF LAW

Essential hypertension was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991 & Supp. 1999)  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds that the veteran's 
claim for service connection for essential hypertension is 
well grounded within the meaning of the provisions of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that this 
claim is plausible.  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107.  

On the veteran's January 1978 examination prior to entrance 
into the service his heart and vascular system were evaluated 
as normal.  His blood pressure was recorded as 130/70.  
Review of the veteran's service medical records reveals 
numerous elevated blood pressure readings with the diastolic 
pressure 90 or greater and the systolic pressure 140 or 
greater.  In October 1982 a diagnosis of hypertension was 
rendered and the veteran was treated with Dyazide.  
Considerable subsequent treatment for essential hypertension 
during service is indicated.  On the veteran's January 1998 
examination prior to retirement from service, his heart and 
vascular system were evaluated as normal.  A blood pressure 
reading was not reported on the examination.  In the 
examination report the veteran said that he had been taking 
medication for hypertension and that the medication made him 
ill.  

On a May 1998 VA medical examination the veteran's blood 
pressure was 174/110, 166/101, 159/94, 159/96, and 160/92.  
When readings were taken 10 minutes later and while the 
veteran was lying down, his blood pressure was recorded as 
152/80 and 151/82.  The diagnosis was labile blood pressure, 
without treatment.  

In an August 1999 statement M. Agha, M.D., indicated that the 
veteran gave a history of being on medication for elevated 
blood pressure.  It was said that a blood pressure reading of 
160/100 was recorded recently at a VA facility.  On 
evaluation the veteran's blood pressure was 178/88.  He was 
placed on medication for the treatment of high blood 
pressure.  

During a September 1999 hearing at the RO before the 
undersigned Board member, the veteran said that he had been 
placed on medication for the treatment of high blood pressure 
and that he was tried on four different medications to reduce 
his blood pressure.  He said that the medication made him 
ill.  He also said that a doctor told him during service that 
he had chronic hypertension.  

Service connection may be granted for disability due to 
disease of injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

The veteran's service medical records disclose numerous 
elevated blood pressure readings and a diagnosis of essential 
hypertension.  The disorder was treated with medication 
during service.  On a recent VA examination, the majority of 
the veteran's recorded blood pressure readings were 
significantly elevated and there is evidence of record to the 
effect that the veteran is again taking medication for high 
blood pressure.  The Board believes that the above evidence 
establishes that the veteran has essential hypertension that 
was originally manifested during service.  Therefore, service 
connection for essential hypertension is warranted.  


ORDER

Service connection for essential hypertension is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

